Citation Nr: 0737733	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-19 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for psychosis, currently 
diagnosed as chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.D.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from October 1982 to September 1985.  He was a member of 
Air National Guard Units from September 1985 to September 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center.  Jurisdiction over the claims folders was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

In January 2003, the veteran appeared and testified at a 
hearing held at the Pittsburgh RO before a Decision Review 
Officer.  A transcript of that hearing is of record.

In March 2004, the Board denied entitlement to service 
connection for psychosis, diagnosed as chronic paranoid 
schizophrenia.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2006 Order, the Court vacated the Board's 
March 2004 decision and remanded the matter to the Board for 
action in compliance with the Order.  

In October 2007, , the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is associated with the claims 
folder. 


REMAND

The most recent medical evidence associated with the claims 
folder consists of the report of a VA examination conducted 
in August 2003 and VA outpatient treatment records dated in 
2003.  During the veteran's October 2007 videoconference 
hearing, he testified that he had been receiving continuous 
treatment at the Pittsburgh VA medical centers (VAMCs) 
located at Highland Drive and University Drive.  The 
procurement of the records of such treatment is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  As records in 
the possession of VA are deemed to be constructively of 
record, they must be obtained.  Id.

In March 2003 the veteran provided specific information 
regarding his service in the Nevada Air National Guard and 
the Pennsylvania Air National Guard.  He indicated that while 
in Reno, Nevada he was a member of the Nevada Air National 
Guard and he was assigned to the 8152 student flight.  He 
participated in the Nevada Air National Guard from September 
1985 to January 1986.  While in Harrisburg, Pennsylvania he 
was in the Pennsylvania Air National Guard and assigned to 
the 193rd civil engineering squadron.  He participated in the 
Pennsylvania Air National Guard from March 1986 to September 
1987.  The veteran's service medical records from his period 
of service in the Pennsylvania Air National Guard are 
included in the claims folder; however, his personnel records 
for this period of service have not been obtained.  Moreover, 
it does not appear that any records from his period of 
service in the Nevada Air National Guard have been associated 
with the claims folder.  In May 2003 the RO requested the 
veteran's Nevada Air National Guard records, but a July 2003 
response from the Nevada Air National Guard informed the RO 
that the veteran's records were no longer maintained at their 
facility and all records were forwarded to the Air Force 
Reserve Personnel Center (AFRPC) in St. Louis, MO.  There is 
no indication in the record that the RO or the Appeals 
Management Center has requested any information from the 
AFRPC in St. Louis, MO.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

The veteran has consistently reported, as he is competent to 
do, that his psychosis originated in service.  Specifically, 
during his January 2003 hearing, he recalled hearing voices 
and having odd dreams during his tour in Germany in 
approximately 1984.  During both his January 2003 hearing and 
his October 2007 videoconference hearing, the veteran's 
sister testified that when she saw the veteran in 1985, he 
seemed distracted, unable to focus and unable to follow 
instructions.

Numerous private and VA medical records have been associated 
with the veteran's claims folder.  The records reflect a 
continuing diagnosis of schizophrenia.  This in turn triggers 
VA's duty to provide him an examination since there is no 
medical opinion presently on file addressing the 
determinative issue of whether his current psychosis is 
related to his military service, including any injury he may 
have sustained while on active duty.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Finally, the Board notes that the record reflects that the 
veteran has not been provided notice with respect to the 
disability-rating or effective-date element of his claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO of the AMC should obtain a 
copy of all additional records 
pertaining to the veteran's treatment 
for a psychiatric disability at the 
VAMCs located on Highland Drive and 
University Drive in Pittsburgh, 
Pennsylvania from 2003 up until the 
present.

4.  The RO or the AMC should obtain all 
personnel records and service medical 
records from the veteran's period of 
service in the Nevada Air National 
Guard from September 1985 to January 
1986, to include records documenting 
any periods of active or inactive duty.  
These records should specifically be 
requested through the AFPRC.  The RO or 
the AMC should also obtain all 
personnel records from his period of 
service in the Pennsylvania Air 
National Guard from March 1986 to 
September 1987, to include records 
documenting any periods of active or 
inactive duty.

5.  Then, the veteran should be 
afforded a VA examination by a 
psychiatrist or psychologist to 
determine whether his current 
schizophrenia is related to service.  
The claims folder must be made 
available to the examiner for review 
and the examiner is requested to 
acknowledge such review in the 
examination report or in an addendum.  
Any necessary tests and studies should 
be accomplished.

The examiner should provide an opinion 
as to whether there is a 50 percent or 
better probability that any current 
psychosis, to include chronic paranoid 
schizophrenia, is related to a disease 
or injury in service, to include the 
veteran's claim that he began hearing 
voices and experiencing odd dreams in 
approximately 1984, as well as the 
testimony of his sister in which she 
claimed that within the year following 
discharge from service the veteran was 
distracted, unable to focus and unable 
to follow directions.  A complete 
rationale for any opinion expressed 
should be included in the report.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



